United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-1882
                                  ___________

United States of America,             *
                                      *
             Appellee,                *
                                      *
       v.                             *
                                      *
Mark Miles,                           * Appeal from the United States
                                      * District Court for the
             Appellant,               * District of Minnesota.
                                      *
Postal Credit Union; Greener          * [UNPUBLISHED]
Pastures Development Corporation;     *
Madelyn Miles; Minnesota              *
Department of Economic Security;      *
Minnesota Department of Revenue;      *
Sharyn Miles,                         *
                                      *
             Defendants.              *
                                 ___________

                             Submitted: February 13, 2009
                                Filed: February 20, 2009
                                 ___________

Before WOLLMAN, HANSEN, and BYE, Circuit Judges.
                          ___________

PER CURIAM.
       Mark Miles appeals the district court's1 order requiring him to pay monthly
installments of $2500 to the United States Treasury pursuant to Section 3204 of the
Federal Debt Collection Procedure Act of 1990 (FDCPA), 28 U.S.C. §§ 3001-3308,
to satisfy a judgment in favor of the United States for unpaid taxes. We affirm.

       In January 2005, the government brought suit against Miles for taxes he failed
to pay in 1994, 1996, and 1998. The government received a judgment in its favor; the
total amount due from Miles was $160,238.07 as of September 7, 2007. After Miles
failed to make any voluntary payments to satisfy the judgment, the government
brought a motion for an installment payment order pursuant to the FDCPA, which
authorizes a district court to order a judgment debtor to "make specified installment
payments to the United States" when the government shows the debtor "is receiving
or will receive substantial nonexempt disposable earnings from self employment that
are not subject to garnishment" or "is diverting or concealing substantial earnings
from any source, or property received in lieu of earnings." 28 U.S.C. § 3204(a)(1) &
(2).

       The district court held an evidentiary hearing at which Miles, his accountant,
and a fraud examiner from the Internal Revenue Service testified. The district court
credited the fraud examiner's testimony, and discredited the testimony offered by
Miles. Based upon its findings of fact, the district court concluded Miles had
substantial earnings from self employment that could be used to satisfy the judgment,
and that an installment payment order was reasonable.

      A district court's factual findings under the FDCPA are reviewed for clear error,
see United States v. Santee Sioux Tribe of Neb., 254 F.3d 728, 732 (8th Cir. 2001),
while § 3204's discretionary language indicates we review the ultimate decision to


      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.

                                         -2-
order a debtor to make installment payments for an abuse of discretion, see 28 U.S.C.
3204(a) ("[T]he court may, if appropriate, order that the judgment debtor make
specified installment payments.") (emphasis added).

       After reviewing the record in this case, and considering the parties' arguments
on appeal, we find no clear error in the district court's factual findings, or abuse of
discretion in its ultimate decision to order Miles to make monthly installment
payments of $2500. We therefore affirm. See 8th Cir. R. 47B.
                       ______________________________




                                         -3-